The election in this town was controverted on the ground, that several persons not legally entitled to vote, namely, three persons under the age of twenty-one years, two who had not resided a sufficient length of time in the commonwealth, and one of them not a sufficient time within the town ; one person who had not paid the necessary tax ; two persons who were non compotes mentis, and one pauper, voted in the election; that all these persons were known to be favorable to the members returned, and were believed to have voted for them; and that if these votes were deducted from the number of votes *351given for the members returned, the latter would riot have received a majority of all the votes given in.
The committee on elections reported, “that they had attentively considered the petition and the testimony introduced by the petitioners in support thereof, and were of opinion, that the allegations therein had not been supported; and, consequently, that the members returned were entitled to their seats.”
This report was agreed to.1 Mr. Alvord, of Greenfield, after-wards moved a reconsideration, but the motion failed.

 59 J. H. 74, 83.